Citation Nr: 1638318	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for internal hemorrhoids and polyps, claimed as secondary to service-connected gastroesophageal reflux disease (GERD) and hiatal hernia. 

2.  Entitlement to higher initial ratings for gastroesophageal reflux disorder (GERD) and hiatal hernia, evaluated as noncompensable prior to September 16, 2015, and 10 percent thereafter. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to May 2005; and from September 2005 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That decision granted service connection for GERD and hiatal hernia, evaluated as noncompensable, effective November 19, 2012; and denied entitlement to service connection for hemorrhoids with polyps.

The Board remanded these issues most recently in July 2015.  Following the Board's remand, a rating decision was issued in January 2016 awarding a 10 percent rating for the service-connected GERD effective September 16, 2015.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's internal hemorrhoids and polyps did not have their onset in service, are not the result of a disease or injury in active service and are not causally related to a service-connected disability.

2.  Prior to October 26, 2013, the Veteran reported chronic daily nausea to a physician, and reported to a VA examiner that his GERD was manifested by heartburn alone.

3.  From January 10, 2014, to the present, the Veteran has reported persistent heartburn and regurgitation, but disability manifested by persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health has not been demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for internal hemorrhoids and polyps, claimed as secondary to service-connected GERD and hiatal hernia, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for a 10 percent rating for GERD were met effective October 26, 2013; the criteria for a rating higher than 10 percent were never met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's claim related to the ratings assigned for GERD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed with regard to this claim.  As to the Veteran's service connection claim, the duty to notify was satisfied by way of a letter dated in April 2013, which fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified post-service treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was initially afforded an examination that was found to be inadequate with regard to hemorrhoids.  As discussed below, those deficiencies were cured by subsequent opinions.   VA examinations did provide all findings needed to rate the severity of his GERD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein.  The Veteran and his attorney have not reported any such evidence.  As there is no indication of additional assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A. 

Service Connection

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

In rendering its decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran has a current disability.  A diagnosis of internal hemorrhoids was confirmed by VA examiners during the pendency of this claim.  See October 2013 and September 2015 VA examination reports.  The question in this case is whether that disability is related to service or a service connected disability.

The Veteran's complete service treatment records were reviewed and are without notation of internal hemorrhoids, polyps, or any symptoms thereof.  Moreover, during the pendency of this claim, the Veteran has not contended that this disability had its onset, or was even present, during active service.  There is also no contention or evidence that the current hemorrhoids are the direct result of a disease or injury in service.  Thus, service connection is not warranted on a direct basis under 38 C.F.R. § 3.303.

The Veteran does contend that hemorrhoids were caused or aggravated by his service-connected GERD.  He was first afforded a VA examination in response to this claim on October 25, 2013.  The examiner confirmed the existence of hemorrhoids and polyps.  At the time of that examination, the Veteran reported burning and the use of Tucks pads for two to three years.  The examiner concluded that the "internal hemorrhoids and rectal polyp are at least as likely as not (50 percent or greater probability) proximately due to or the result of the hiatal hernia/GERD," yet reasoned that this was because "there is no evidence in medical literature to suggest that [GERD] or hiatal hernia can cause rectal polyp or hemorrhoids."  Due to this internal inconsistency, as well as the lack of an opinion on aggravation, the Board remanded the matter for a new opinion.

In September 2015, the same VA examiner examined the Veteran.  At that time, the Veteran suggested he had developed rectal bleeding six years prior (thus, dating the onset of these symptoms to 2009, several years after active service).  The Veteran reported that his condition had stayed the same over the years and that he had intermittent bleeding, which was mild and happened every two to three months.  The examiner opined that the internal hemorrhoids were less likely than not incurred in or caused by GERD.  The examiner explained that hemorrhoids were usually created by increased pressure on the veins in the pelvic and rectal area.  As pressure increased, blood pooled in the veins and caused them to swell.  Eventually, the swollen veins stretched the surrounding tissue and hemorrhoids developed.  The most common cause of hemorrhoids was repeated straining while having a bowel movement.  Prolonged sitting and heavy lifting might also be a factor.  GERD, however, according to the examiner, was caused by frequent acid reflux, which was noted to be the backup of stomach acid or bile into the esophagus.  The examiner explained that it was common medical knowledge that GERD affected the lower esophagus and stomach areas of the intestinal tract and hemorrhoids and rectal polyps impacted the rectum, which was at the lower end of the tract.  The examiner further stated that basic medical knowledge indicated that hemorrhoids and GERD were independent and distinct pathologies, one not causing the other.  For these reasons, the examiner found that the internal hemorrhoids and polyp were less likely than not caused, or aggravated, by the GERD and hiatal hernia.

This opinion was definitive; the result of consideration of an accurate history; and supported by a rationale based on the accurate history.

The Veteran has contended throughout the course of this appeal that hemorrhoids were caused by the hemorrhoids.  A layperson is competent to report on symptomatology and lay evidence may, in some cases be sufficient to establish a nexus between a current disability and service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Generally a Veteran's contention that one condition caused another would be insufficient to even trigger VA's low threshold duty to provide an examination, let alone provide competent evidence of a link between a service connected disability and service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  As evidenced by the examiner's opinion in this case, it would require specialized medical knowledge as to anatomy and physiology to provide a competent opinion regarding the relationship between hemorrhoids and GERD or hiatal hernia.  The Veteran is not shown to have such knowledge.  

The VA examiner's opinions are the only medical opinions, based upon a review of the complete claims file, addressing the relationship between the current disabilities and service and service-connected disabilities.  Thus, such medical opinions are of greater probative value than the Veteran's lay contentions.  Id.  As such, the most probative evidence is against the claim.

Because the preponderance of the evidence is against the Veteran's claim, reasonable doubt does not arise and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Initial Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2015). 

The ratings for GERD have been assigned under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  38 C.F.R. § 4.27.  The hyphenated diagnostic code used in this case indicates that a digestive disorder under Diagnostic Code 7399 is the service-connected disorder.  The GERD is rated by analogy to hiatal hernia, under Diagnostic Code 7399-7346. 

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142. 

At the time of his claims, the Veteran made no statements related to the symptoms of his GERD.  In February 2013 he reported to his primary care physician that he had GERD with chronic daily nausea.  He was afforded a VA examination in October 2013.  At this time he reported the existence of pyrosis (heartburn).  The examiner stated that there were no other pertinent physical findings present at that time.  The examiner confirmed that this condition had no impact on the Veteran's ability to work.

In January 2014, the Veteran reported experiencing worsening symptoms over the prior year, to include persistent epigastric distress with regurgitation and severe chest pain, which he characterized as a constant problem.  He reported that his throat feels like it is on fire.

A May 2014 VA primary care note shows the Veteran's report of having problems with reflux at night.  His medication was increased and elevation of the head of his bed was recommended.

Most recently, the Veteran was afforded a VA examination in September 2015.  He reported experiencing acid reflux for the prior six to seven years, and that he regularly suffers from heartburn, discomfort in the stomach, sometimes chest pains and regurgitation.  He develops nausea and vomiting every two to three months.  The Veteran suggested that in addition to his mental health problems, his acid reflux made it difficult for him to maintain his job as he finds it embarrassing to get up and vomit in the middle of his job.  The examiner reported no additional pertinent physical findings.  The examiner also noted that there were no significant findings within the Veteran's bloodwork.  The examiner confirmed that there is no material weight loss, hematemesis, melena, or anemia.  The Veteran's rating was increased to 10 percent, effective the date of this examination.

Again, for a 10 percent rating, there must be two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  In 2013, both in clinical notes and at a VA examination, the Veteran reported the existence of single symptoms to include nausea in February 2013, and heartburn at the time of the VA examination.  He did not report any two symptoms occurring with any regularity at either occasion.  

In the statement received on January 10, 2014, however, he indicated epigastric distress with regurgitation and severe chest pain, which he characterized as a constant problem.  As chest pain is a common symptom of heartburn, the Board recognizes the Veteran's January 2014 statement as one indicating the existence of two of the symptoms for the 30 percent evaluation for under the applicable rating criteria.  His statement indicates that these symptoms existed prior to the date of his statement; but the October 25, 2013 examination indicates that the only symptom at that time was heart burn.  Resolving reasonable doubt in his favor, the Board will find that the increase took place the day after the October 2013 evaluation.  As such, a 10 percent rating is warranted effective October 25, 2013.  Prior to this date, two such symptoms are not shown.  At no time are the criteria for either a 30 or 60 percent rating shown, as there is no epigastric distress accompanied by arm or shoulder pain and productive of considerable impairment of health.  Further, while there is an indication in the record of pain, and occasional vomiting, there is no indication of material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

For the reasons stated above, a 10 percent rating, and no more, is warranted, effective January 10, 2014, and no earlier, for the Veteran's service-connected GERD.  38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  

In considering the Veteran's claim, the Board has also considered the issue of whether the schedular evaluation assigned for the Veteran's GERD is inadequate, thus requiring that the RO refer a claim to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  However, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's disability picture exhibits other related factors as marked interference with employment or frequent periods of hospitalization.

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected GERD is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's GERD.  Id.  The Veteran's symptoms are shown within the rating criteria, with the appropriate ratings assigned, and an increase is available with symptoms such as epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's GERD.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the noncompensable rating assigned under Diagnostic Code 7399-7346.  

Because the Veteran is also service-connected for a psychiatric disability, migraine headaches, bilateral pes planus, mild right patellar tendinitis, hypertension, word recognition loss bilaterally, and erectile dysfunction, the Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances.  See Johnson, 762 F.3d at 1365; Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.")  Here, however, the Veteran has not specifically described any unusual or exceptional features associated with the combined nature of his disabilities.  Nor, in this case, does the evidence otherwise suggest to the Board an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for referral based on the collective impact of multiple service-connected disabilities under Yancy.

Consequently, the Board concludes that a schedular evaluations assigned in this decision are adequate and that referral of the Veteran's claims for extraschedular consideration is not required.  See also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).   

The Board finds that it is not necessary to defer adjudication of these extra-schedular issues while the TDIU claim is further developed pursuant to the remand instructions, below.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met as the Board finds that the schedular criteria are not inadequate, and therefore an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.


ORDER

Service connection for internal hemorrhoids and polyps, claimed as secondary to service-connected GERD and hiatal hernia, is denied.

An initial 10 percent rating for GERD is granted, effective October 26, 2013. 


REMAND

The Veteran has contended that he is unemployable due to his service-connected PTSD alone, as well as due to the combined effect of his service-connected disabilities.  To date, the AOJ has not obtained an opinion as to these contentions.

In August 2011, a VA psychiatric examiner stated that at the time of the examination the Veteran was unable to work at his normal trade, but that future employment is possible with proper therapy and job training.  Another August 2011 VA examiner suggested only that the Veteran's service-connected physical disabilities did not prevent him from working.  The Veteran, however, contends that when considering the combined service-connected disabilities, he should be deemed unemployable.  No VA examiner has discussed the combined effects of all of the Veteran's service connected disabilities, to include an assessment of the Veteran's ability to function in an occupational environment taking into account all of his service connected disabilities.  Remand is, therefore, required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a statement from a VA examiner, based upon a review of the entire record, as to the kinds of employment, if any, the Veteran would be able to perform given his service connected disabilities and his education and experience.  The examiner should describe the functional impairment caused by the both the Veteran's PTSD alone, as well as when considering the Veteran's combined service-connected psychiatric and physical disabilities.  The RO should obtain a new examination of the Veteran only if the examiner completing the report deems such an examination necessary.  The examiner should provide reasons for any opinion.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or whether there is additional evidence that, if obtained, would permit the opinion to be provided.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


